Citation Nr: 0934106	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  08-00 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of prostate cancer.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.


FINDING OF FACT

Throughout the entire time on appeal, the Veteran's prostate 
disability has been manifested by urinary frequency, 
manifested by awaking to void three to four times per night; 
urinary leakage, urinary retention, or urinary tract 
infections have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent, but no 
more, for residuals of prostate cancer have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.105, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.20, 4.115b, Diagnostic Code (DC) 7528 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

At the outset, the Board notes that the Veteran is appealing 
the initial ratings assigned for post prostate cancer 
residuals. As such, the claim requires consideration of the 
entire time period involved, and the Board has contemplated 
staged ratings where warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

The provisions of DC 7528 provide that, if there has been no 
local reoccurrence or metastasis, the residuals of malignant 
neoplasms of the genitourinary system, which include 
adenocarcinoma of the prostate, should be rated based on 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  See 38 C.F.R. 
§ 4.115a (2008)
 
Turning first to voiding dysfunction, the regulations provide 
three subcategories of urine leakage, urinary frequency, and 
obstructed voiding.  See 38 C.F.R. § 4.115a (2008).  In order 
to obtain a rating in excess of 10 percent for a voiding 
disability, the evidence must demonstrate:

*	continual urine leakage, post 
surgical urinary diversion, urinary; 
or incontinence, or stress 
incontinence requiring the wearing 
of absorbent materials that must be 
changed less than two times per day 
(20 percent for voiding 
dysfunction);
*	urinary frequency manifested by a 
daytime voiding interval between one 
and two hours, or awakening to void 
three to four times per night (20 
percent for urinary frequency); or
*	Urinary retention requiring 
intermittent or continuous 
catheterization (30 percent for 
obstructed voiding); or
*	Urinary tract infection manifested 
by recurrent symptomatic infection 
requiring drainage, frequent 
hospitalization, and/or continuous 
intensive management (30 percent for 
urinary tract infection).

After reviewing the evidence of record, the Board finds that 
the criteria for the next higher rating of 20 have been met.  
Specifically, the weight of the evidence demonstrates urinary 
frequency manifested by awakening to void three to four times 
per night.  

Here, the Veteran's August 2007 statement indicated that he 
woke up four times a night, and his December 2007 statement 
provided that he voided at least three or four times a night.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms he 
experiences because this requires only personal knowledge as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  Moreover, the Board also finds his statements to be 
credible, as there is internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  In this regard, while he only reported voiding 
two times per night in an August 2006 VA examination, he 
specifically reported nocturia occurring two to three times 
per night in a November 2006 VA treatment report. 

Given due consideration to the Veteran' competent and 
credible testimony alleging urinary frequency of up to three 
times per night and more recent statements of having to void 
up to four times per night, the Board finds a 20 percent 
rating for urinary frequency is warranted under C.F.R. § 
4.115a.

Next, in considering whether the Veteran is entitled to the 
next-higher rating, the Board notes that, for ratings in 
excess of 20 percent, the evidence must demonstrate:

*	continual urine leakage, post 
surgical urinary diversion, urinary; 
or incontinence, or stress 
incontinence requiring the wearing 
of absorbent materials that must be 
changed two to four times per day 
(40 percent for voiding 
dysfunction);
*	urinary frequency manifested by a 
daytime voiding interval of less 
than one hour, or awakening to void 
five or more times per night (40 
percent for urinary frequency); or
*	Urinary retention requiring 
intermittent or continuous 
catheterization (30 percent for 
obstructed voiding); or
*	Urinary tract infection manifested 
by recurrent symptomatic infection 
requiring drainage, frequent 
hospitalization, and/or continuous 
intensive management (30 percent for 
urinary tract infection)

After considering the criteria for the next higher rating, 
the Board finds that a rating in excess of 20 percent is not 
warranted.  First, the Board finds that continual urine 
leakage or stress incontinence requiring the wearing of 
absorbent materials that must be changed two to four times 
per day has not been shown.  According to an August 2006 VA 
examination, he did not experience any leaking or dribbling.  
Thus, a higher rating is not warranted pursuant to the 
applicable rating criteria for voiding dysfunction.  

Next, the evidence does not demonstrate urinary frequency 
manifested by a daytime voiding interval of one hour, or 
awakening to void five or more times per night.  Here, the 
Veteran expressed a daytime voiding interval of greater than 
three hours.  Additionally, the Board reiterates his 
statement of August 2007, in which he indicated that he woke 
up four times a night, and his December 2007 statement 
stating that he voided at least three or four times a night.  

Moreover, the evidence does not demonstrate either urinary 
retention or additional obstructive symptomatology, such as 
hesitancy, slow or weak stream, decreased force of stream, 
nor does the evidence demonstrate recurrent symptomatic 
urinary tract infections.  According to the August 2006 VA 
examination, the physician noted a negative history for any 
urinary tract infections, urinary tract stones, or any or 
history of obstructed voiding.  Thus, the Board finds that a 
rating in excess of 20 percent disability for either 
obstructed voiding or urinary tract infection is not 
warranted.

Further, as the evidence shows that the Veteran's 
symptomatology is predominantly manifested by voiding 
dysfunction, a higher rating for renal dysfunction is not 
warranted.  Specifically, the evidence does not show renal 
dysfunction manifested by albumin and casts with history of 
acute nephritis, or, hypertension non-compensable under DC 
7101, as required for a 40 percent rating.

In the August 2006 VA examination, the physician noted that 
the Veteran had a negative history for acute nephritis, renal 
dysfunction, and renal failure.  Moreover, while the examiner 
noted cardiovascular symptoms, the evidence does not show 
that he was diagnosed with hypertensive vascular disease; 
only dyspnea was identified, and there were no findings of 
diastolic pressure predominately 100 or more or systolic 
pressure predominately 160 or more, or that he had a history 
of diastolic pressure predominately 200 ore more that 
required continuous medication for control pursuant to DC 
7101.  Thus, a rating in excess of 20 percent for renal 
dysfunction is not warranted.

Next, in evaluating the Veteran's claim, the Board has also 
considered his statements regarding the severity of his 
disorder.  However, ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  Therefore, the Board finds that the medical 
findings, which directly address the criteria under which the 
service-connected disability is evaluated, are more probative 
than the Veteran's assessment of the severity of his 
disability.  

Moreover, the Board finds that the August 2006 VA examination 
was adequate for evaluation purposes.  Specifically, the 
examiner interviewed the Veteran and conducted a physical 
examination, and there is no indication that the VA examiner 
was not fully aware of the Veteran's past medical history or 
that he misstated any relevant fact.  Accordingly, the Board 
attaches greater probative weight to the clinical findings 
than to his statements.  See Cartright, 2 Vet. App. at 25.  

The Board has further considered whether referral under the 
provisions of 38 C.F.R. § 3.321(b)(1)(2008) is warranted but 
finds that the evidence does not show that the Veteran's 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  In this 
case, the evidence does not demonstrate frequent periods of 
hospitalization.  Further, there was no indication in the 
record that his disability resulted in any occupational 
impairment or that the average industrial impairment from the 
disabilities would be in excess of that contemplated by the 
assigned rating.  

In this regard, although it was noted in the August 2006 VA 
examination that the Veteran was no longer employed since 
March 2006 due to prostate cancer, he reported only moderate 
interference with his ability to due chores, mild 
interference with his ability to travel and eat, and no 
interference with activities of bathing, dressing, toileting, 
and grooming.  For these reasons, the Board finds that the 
requirements for a referral for an extraschedular evaluation 
for his disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In conclusion, the Board finds that Veteran's symptoms more 
nearly approximate the criteria for a rating of 20 percent, 
but no higher, for residuals of prostate cancer.  The Board 
has further considered the entire period of claim and further 
finds that the assignment of staged ratings is not warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id. at 
486.  

The Veteran's claim arises from his disagreement with the 
initial evaluation following the assignment of a rating for 
prostate cancer residuals.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records with the claims file, and he was afforded a 
VA examination in August 2006.  Accordingly, the Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 


ORDER

A 20 percent rating, but no more, for residuals of prostate 
cancer is granted, subject to governing criteria applicable 
to the payment of monetary benefits.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


